
	

113 HR 887 IH: EDA Elimination Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 887
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Mr. Pompeo (for
			 himself, Mr. Chabot,
			 Mr. McClintock,
			 Mr. Lamborn,
			 Mr. Westmoreland,
			 Mr. Amash,
			 Mr. Scalise,
			 Mr. Kline, and
			 Mr. Bentivolio) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Financial Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To terminate the Economic Development Administration, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 EDA Elimination Act of
			 2013.
		2.Termination of
			 Economic Development Administration
			(a)TerminationThe Economic Development Administration is
			 terminated.
			(b)RepealThe Public Works and Economic Development
			 Act of 1965 (42 U.S.C. 3121 et seq.) is repealed.
			(c)Conclusion of
			 businessThe Secretary of
			 Commerce shall take such actions as may be necessary and appropriate to
			 conclude the outstanding affairs of the Economic Development Administration,
			 including dispositions of personnel, assets, and obligations.
			(d)Limitation on
			 statutory constructionThis
			 section may not be construed to prevent the expenditure of any funds received
			 before the effective date of this Act. Such funds shall be subject to the laws
			 and regulations that would have applied to the funds if this section had not
			 been enacted.
			3.Effective
			 dateThis Act shall take
			 effect on the first day of the first fiscal year beginning after the date of
			 enactment of this Act.
		
